t c memo united_states tax_court anclote psychiatric center inc petitioner v commissioner of internal revenue respondent docket no filed date james d o'donnell and v jean owens for petitioner julie m t foster for respondent memorandum opinion wright judge this matter is currently before the court on petitioner's motion for partial summary_judgment under rule 1unless otherwise indicated all section references are to the internal_revenue_code in effect during the years at issue respondent determined deficiencies in petitioner's federal_income_tax for taxable years through as follows year deficiency dollar_figure big_number big_number big_number big_number summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 the facts presented below do not appear to be in dispute and are stated and all rule references are to the tax_court rules_of_practice and procedure solely for purposes of deciding the motion and are not findings_of_fact for this case fed r civ p a sundstrand corp v commissioner supra pincite background petitioner was originally incorporated in as a for- profit corporation to operate a long-term care psychiatric hospital in tarpon springs florida petitioner later amended and restated its articles of incorporation in to become a nonprofit corporation during the years at issue petitioner's principal_place_of_business was tarpon springs florida in petitioner proposed to sell its assets to a florida for-profit organization established and owned by members of petitioner's board_of directors prior to entering this transaction petitioner obtained a letter_ruling from the national_office of the internal_revenue_service irs dated date stating that under the facts alleged by petitioner in its request for a ruling the sale of its assets would not jeopardize its tax-exempt status in petitioner sold the assets to its board_of directors for dollar_figure the sale price included a dollar_figure liability assumption by the board_of directors two years later the board_of directors sold the assets to an unrelated third party for dollar_figure on its return petitioner reported a total sale price of dollar_figure as a result of these transactions a rico civil_action suit was filed in the u s district_court of the northern district of florida against the board_of directors thereafter the attorney_general for the state of florida sued the same board_of directors on the theory that petitioner sold its assets to its board members for less than fair_market_value and therefore violated a florida statute designed to prevent the improper use of any nonprofit corporation the state and federal court proceedings generated a vast amount of media coverage and publicity and as a direct result thereof a revenue_agent employed in the exempt_organization division of the irs initiated an examination of petitioner in during this examination respondent raised the issues of whether petitioner could continue to rely on the ruling letter and whether petitioner's tax-exempt status should be revoked in a technical_advice_memorandum issued to petitioner on date the national_office determined that petitioner did not receive fair_market_value for the sale of its hospital facility and proposed to revoke its tax-exempt status respondent later issued a final adverse determination_letter on date revoking petitioner's status as an organization described in sec_501 effective for all years beginning on and after date simultaneously with the formal notice of revocation respondent issued a notice_of_deficiency to petitioner for the taxable periods ending date through date respondent made no determination with respect to petitioner's taxable_year as the period of limitations with respect to that year had expired on date petitioner filed a petition for declaratory_judgment pursuant to sec_7428 requesting this court to make a declaration regarding its continuing tax-exempt status respondent thereafter filed a motion to dismiss for lack of jurisdiction on the basis that the filing of the petition was untimely in that it did not satisfy the statutory time requirements contained in sec_7428 we issued an opinion 98_tc_374 in which we held that we had jurisdiction over the instant case for purposes of the instant motion petitioner concedes that respondent's revocation is valid both petitioner and respondent agree therefore that petitioner's income was not exempt from tax under sec_501 for the years at issue in the instant case petitioner claims in the instant motion that it is entitled to judgment as a matter of law with respect to whether payments totaling dollar_figure made by petitioner to the florida patients compensation fund fpcf during the years at issue are deductible as ordinary and necessary expenses under sec_162 and whether petitioner sustained a net_operating_loss in taxable_year which it may carry forward to subsequent years including the years at issue for the reasons stated herein petitioner's motion for partial summary_judgment is denied respondent argues that petitioner is not entitled to the amount petitioner is now claiming for purposes of the instant motion of dollar_figure as an expense paid to the fpcf during the years at issue and did not sustain a net_operating_loss in taxable_year fpcf payments in the state of florida enacted the medical malpractice reform act as a part of the act the fpcf was established to provide liability coverage in excess of basic policy limits for its member hospitals petitioner became a participant in fpcf during the fiscal_year ending date various assessments were made against petitioner by the fpcf on date petitioner and the fpcf entered into a settlement agreement establishing a payment schedule for petitioner's then outstanding fpcf assessments as well as subsequent assessments the payment schedule covers what the fpcf refers to as the fifth assessment and all subsequent fpcf assessments including the sixth seventh and eighth assessments the fpcf fifth assessment years are and the fourth assessment involves fpcf years through the payment schedule outlined in the settlement agreement required petitioner to pay on or before each january 2fla stat sec april july and october through the term of the agreement the amounts of dollar_figure for each of the first four quarterly payments dollar_figure for each of the next four quarterly payments and dollar_figure for each quarterly payment thereafter until petitioner paid the total amount of its assessments petitioner claims it made payments to the fpcf totaling dollar_figure from date through date with respect to arrears in its insurance coverage between and petitioner however has not provided sufficient evidence as to the amount claimed moreover even if the payments were made in the amount asserted by petitioner it is unclear from the record the years to which the payments correspond petitioner argues that the fpcf payments made between and under the settlement agreement correspond to the fourth assessment which covers fpcf years through years in which petitioner was a tax-exempt_organization under sec_501 the settlement agreement however clearly states that the payment schedule prescribed therein covers the fifth sixth seventh and eighth assessments sec_501 exempts certain organizations including those described under sec_501 from taxation unless the exemption is denied under sec_502 or sec_503 sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business under sec_265 payments made to fpcf are not deductible if they are allocable to a class of exempt_income sec_265 provides the following no deduction shall be allowed for-- expenses --any amount otherwise allowable as a deduction which is allocable to one or more classes of income other than interest whether or not any amount of income of that class or classes is received or accrued wholly exempt from the taxes imposed by this subtitle respondent contends that as a sec_501 organization from to date petitioner's income was exempt from tax under sec_501 and as a result sec_265 disallows deductions for expenses allocable to that income thus respondent argues petitioner is not entitled to deduct payments to the fpcf attributable to insurance coverage for years in which petitioner was a tax-exempt_organization based upon the record we find that a dispute of material fact exists as to both the amount of the payments made by petitioner to the fpcf and the years to which these payments correspond petitioner argues that it is allowed as ordinary and necessary business_expenses the amounts paid to the fpcf under the settlement agreement the settlement agreement at least in part required petitioner to make payments for taxable years in which petitioner was an exempt_organization petitioner argue sec_3sec was redesignated as sec_265 by sec_902 of the tax_reform_act_of_1986 that the first eight quarterly payments were to cover fpcf's first four assessments while the remaining quarterly payments covered the fifth through the eighth assessments the settlement agreement however clearly states that the payment schedule corresponds to the fifth through the eighth assessments we cannot determine based upon the record before us the amount of the payments made by petitioner to the fpcf or the years to which these payments correspond whether they are taxable or tax-exempt years accordingly we find that petitioner has failed to meet its burden_of_proof and is not entitled to a judgment as a matter of law with respect to the deductibility of payments it made to the fpcf net_operating_loss petitioner contends that it sustained a net_operating_loss in the amount of dollar_figure for taxable_year petitioner filed a form_990 return of organization exempt from income_tax rather than a form_1120 corporate_income_tax return with respect to according to petitioner because at the time of the filing petitioner was recognized as a tax-exempt_organization petitioner argues that had a form_1120 been filed the dollar_figure loss would have been shown as a net_operating_loss for taxable_year petitioner contends that the alleged loss of dollar_figure satisfies the definition of a net_operating_loss under sec_172 and d as it is the amount by which its gross_income in was exceeded by its allowable deductions for that year furthermore argues petitioner the fact that petitioner's taxable_year is a closed_year ie a year for which neither a deficiency may be assessed nor a refund allowed because of the expiration of the limitations_period under sec_6501 and sec_6511 does not preclude a determination that a net_operating_loss was sustained in which may be carried forward to subsequent years as the alleged net_operating_loss in taxable_year results in part from payments made to the fpcf and in part from petitioner's failure to accurately report the sale price for the sale of its assets we find that there exists a dispute as to material facts as to whether a net_operating_loss was in fact sustained in taxable_year moreover there remains a dispute as to whether the sale price of dollar_figure grossly understated the true fair_market_value of assets sold by petitioner accordingly we find that petitioner has failed to meet its burden_of_proof and is not entitled to a judgment as a matter of law with respect to the alleged net_operating_loss to reflect the foregoing an appropriate order will be issued denying petitioner's motion for partial summary_judgment
